Per Curiam.

Defendant having introduced undisputed evidence tending to show that it was practically impossible for defendant’s truck to be at the scene of the accident, as testified to by plaintiff’s witnesses, it was reversible error for the court to exclude the corroborative proof offered by defendant in the form of automatic clock stamps on bills of lading showing the exact time defendant’s truck made deliveries to carriers on the evening in question. See Barker v. New York Central Railroad Co., 24 N. Y. 599, 602.
Judgment reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Gut, Gavegan and Mitchell, JJ.
Judgment reversed and new trial ordered.